Title: To John Adams from William Keteltas, 5 November 1812
From: Keteltas, William
To: Adams, John



New York 5h. Novm. 1812

though I never had the honor of a personal Acquaintance, I take the Liberty believing You a real American and firmly attatched to its freedom and independance, to send You the enclosed production the Merit of Which, if any, is the sincerity with which it is written, regardless of all parties or Sectaries.
Your liberal and Enlightened Mind will bestow that Charity upon its frailty its poverty asks at Your hands—If the people Can once More get on the Ground of princeble and keep that ground when accupied—Make princeple the first and Interest and Self agrandizement a Secondary Consideration  you and other revolutionary patriots did to Establish the freedom and Independance of Our beloved Country we may continue a free peoble Nothing Short of a return to first principles can save us—as a Nation.
Your Obd Servt


Wm Keteltas
